Citation Nr: 0708641	
Decision Date: 03/23/07    Archive Date: 04/09/07	

DOCKET NO.  03-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disability. 

2.  Entitlement to service connection for a chronic left leg 
disorder. 

3.  Entitlement to a disability rating in excess of 
10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from February 1975 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  Those decisions include a November 2002 rating 
decision in which service connection for hypertension was 
granted.  A 10 percent disability rating was assigned, 
effective September 9, 2002, the date of receipt of the 
veteran's claim for disability benefits.

The record reflects that service connection has also been 
granted for residuals of a left ankle injury.  A 10 percent 
evaluation has been assigned, effective August 13, 2001.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.  

2.  The veteran does not have residuals of a left shoulder 
injury attributable to his several years of active service.

3.  Any current left leg disorder is not causally related to 
the veteran's active service.  

4.  The veteran's hypertension is not characterized by 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  No complications 
resulting from the hypertension have been documented.





CONCLUSIONS OF LAW

1.  A chronic left shoulder disability was not incurred in or 
aggravated by active military service, nor may arthritis be 
presumed to have been incurred or aggravated during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5100, 5102-5103A, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  A chronic left leg disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in or aggravated during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102-5103A, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for an initial rating in excess of 
10 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5102-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. 
§§ 5102-5103A, and 5107 (West 2002) significantly changed the 
law prior to the pendency of these claims.  VA has issued law 
and regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits, and redefine the obligations of VA 
with respect to the duty to assist the veteran with a claim.  
In the instance case, the Board finds that VA fulfilled its 
duties to the veteran under the VCAA.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that evidence with regard to a disability 
rating and an effective date was provided to the veteran in a 
March 2006 communication.  

The veteran was provided with notice of the other 
requirements cited above by communications from the VA, 
including one in January 2005.  The veteran was informed what 
evidence had been received and what VA would do to assist the 
veteran.  He was also told that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  This duty 
includes obtaining records and providing medical examinations 
or obtaining medical opinions when such are necessary to help 
make a decision on a claim.  38 U.S.C.A. § 5103A (setting 
forth the Secretary's various duties to a claimant).

The veteran was accorded examinations by VA in March 2004 and 
again in June 2004.  The report of the latter examination 
included opinions as to the etiology of current left shoulder 
disability.  The Board finds that the medical evidence of 
record is sufficient to resolve the issues at hand, and VA 
has no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus, no 
additional assistance or notification is required.  The 
veteran has sustained no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392.  

Pertinent Law and Regulations for Service Connection

Service connection is warranted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a preexisting injury 
or disease during such service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2006).

Where a veteran served ninety (90) days or more of continuous 
active military service during a period of war and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there was no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); accord Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  Disabled American Veterans, 
supra; Coburn, supra. 

With regard to a disability involving the left shoulder, the 
service medical records reveal that veteran was seen on 
several occasions in 1985 for complaints regarding left 
shoulder pain following involvement in a vehicular accident.  
An X-ray study of the shoulder done in September 1985 was 
interpreted as being within normal limits.  However, at the 
time of separation examination in April 1986, there was no 
reference to problems involving the shoulder.  Clinical 
evaluation was entirely normal.  The post service medical 
evidence is without reference to complaints or findings 
pertaining to the left shoulder for many years.  

At the time of VA joint examination in June 2004, the veteran 
stated that during the past several years, pain in his 
shoulder had increased.  Findings were recorded and a 
pertinent impression was made of "AC separation of the left 
shoulder in 1985 with residual on X-ray including 
degenerative changes."  The examiner opined that current 
examination of the left shoulder was within normal limits and 
he stated he did not believe any complaint from the shoulder 
at the present time was related to the inservice injury in 
1985.  The examiner stated that "I would say the shoulder is 
less likely than not related to his service-connected 
injury."  

There is no medical opinion of evidence to the contrary.  The 
Board acknowledges the veteran was seen in service for 
treatment and evaluation for left shoulder problems, but 
these apparently cleared without residuals.  At the time of 
separation examination no reference whatsoever was made to 
problems with the left shoulder.  The absence of treatment 
and/or evaluation for left shoulder problems over a prolonged 
period of time after service discharge is a factor for the 
Board to consider in reaching a determination on the claim 
and weighs against the claim.  Maxson v. Gober, 230 F. 3d 
1330 (Fed. Cir. 2000).  Here, there is no approximate balance 
of positive and negative evidence that otherwise warrants a 
favorable decision.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

The Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran's lay statements 
concerning the claimed etiology of his left shoulder 
disability are entitled to little probative value.

Left Leg Disability

As noted above, service connection has been granted for a 
disability involving the left ankle.  A 10 percent rating is 
in effect.  With regard to the left leg, there is no current 
diagnosis of underlying pathology or clinical disability 
involving the left lower extremity, other than the ankle.  
There is no evidence in the claims file the veteran has 
underlying pathology involving the leg, other than the ankle.  
Without such evidence, a current disability involving the leg 
for purposes of service connection is not established.  As 
noted above, the veteran must demonstrate through medical 
evidence that a causal relationship exists between any 
current disability and his active service.  See Shedden v. 
Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  There is no medical evidence of 
record with regard to the left shoulder and the veteran's 
service to make the claim plausible.

Also, as noted above, mere lay assertions of medical status 
do not constitute competent medical evidence.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (lay persons are not 
competent to offer medical opinions).




Hypertension

The veteran seeks an initial rating in excess of 10 percent 
for his hypertension.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, when the assignment of initial ratings is 
under consideration, the level of disability in all periods 
since the effective date of the grant of service connection 
must be taken into account.  Fenderson v. West, 12 Vet. 
App. 119 (1998).  

In cases in which a reasonable doubt arises as with the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code 7101, for hypertensive 
vascular disease.  The Schedule provides for a 10 percent 
evaluation of diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  

The post service medical evidence of record includes the 
report of a March 2004 examination of the veteran.  He was 
currently taking 50 milligrams of Atenolol daily.  He did not 
see any private physicians, but went to a VA facility.  His 
last blood pressure reading of record was in July 2003 and it 
was 166/99.  His medications were not changed.  He stated he 
was complying with his medications and was taking them every 
day.

On current examination, blood pressure was recorded as 
162/104 and 160/98 in the right arm.  It was 150/100 in the 
left arm.  A pertinent diagnosis was made of "hypertension, 
not controlled."  

Additional evidence includes the report of a VA outpatient 
visit on one occasion in February 2005.  At that time a blood 
pressure reading was made of 140/81.  It was noted the 
veteran was still taking 50 milligrams of Atenolol by mouth 
every day to reduce his blood pressure.  

The additional evidence includes a report of a September 2005 
outpatient visit when the veteran was seen for a medication 
refill request.  A reading was made at that time of 174/96.  
A later reading was made of 160/90.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a disability rating in excess of 10 percent for the veteran's 
hypertension.  He has not displayed diastolic pressure of 
predominantly 110 or more, or systolic pressure of 200 or 
more as would warrant the assignment of the next higher 
rating of 20 percent.  Thus, because neither his diastolic 
nor his systolic pressure readings predominantly exceed the 
schedular criteria under Diagnostic Code 7101, an increased 
initial rating in excess of 10 percent is not warranted for 
hypertension.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4.  The 
evidence discussed herein does not show that the hypertension 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards.  In particular, the hypertension has not 
been shown to require extended periods of hospitalization 
since the initiation of this appeal, and the hypertension is 
not shown by the evidence of record to present marked 
interference with employment in and of itself.  Thus, 


the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Service connection for a chronic left shoulder disability is 
denied.

Service connection for a chronic left leg disability is 
denied.

An initial disability rating in excess of 10 percent for 
hypertension is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


